 Case 2:14-cr-00095-NT Document 64 Filed 06/04/20 Page 1 of 2        PageID #: 170



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )
RYAN FORREST,                             ) Docket No. 2:14-cr-00095-NT
                                          )
                    Defendant.            )
                                          )
                                          )

              ORDER ON MOTION TO REDUCE SENTENCE OR
                    FOR COMPASSIONATE RELEASE

      On May 5, 2020, the Defendant filed a Motion to Reduce Sentence or for

Compassionate Release. (ECF No. 59.) I have considered his motion, the submission

by the United States Probation Office, and the Defendant’s Response to my Order to

Show Cause.

      The Defendant is a 33-year-old inmate at USP Tucson, a facility that is

reporting no positive COVID-19 tests and no deaths resulting from COVID-19. The

Defendant claims that the “absence of deaths at USP Tucson is likely attributable to

the fact that not a single inmate at the facility has been tested for COVID-19 though

several have already been quarantined.” Response to Order to Show Cause 1 (ECF

No. 63). The lack of testing may explain why no inmates are testing positive, but if

there were COVID-19 related deaths at the facility it would likely be known. The

Defendant indicates that he sought compassionate release from the Warden on March

26, 2020, but he does not append any letter seeking that release. Assuming that he

has exhausted his administrative remedies, the Defendant is a young man, whose
 Case 2:14-cr-00095-NT Document 64 Filed 06/04/20 Page 2 of 2          PageID #: 171



sentence was amended to 101 months for his part in an armed Hobbs Act robbery.

Amended Judgment (ECF No. 57). He has served approximately 68% of his sentence.

He claims that he has Hepatitis-C, which is confirmed by the presentence report. He

also claims that he suffers from “respiratory distress,” but that is not mentioned in

the presentence report. Bureau of Prisons has assigned him a Medical Care Level of

One, indicating that the Defendant is generally healthy. The Defendant has a lengthy

criminal history (Criminal History Category VI with 21 criminal history points at the

time of sentencing).

      I cannot find on this record that the Defendant has established “extraordinary

and compelling reasons” for early release. 18 U.S.C. § 3582(c)(1). Although the

Defendant claims that he has “a plan for housing, transportation, employment and is

familiar with public-assistance benefits if necessary,” he offers no details. Mot. 3. I

further cannot find that the Defendant would not pose a danger to the safety of others

or the community if released.


                                   CONCLUSION

       Because the Defendant does not satisfy the requirements for release under 18

U.S.C. § 3582(c)(1), his motion to reduce sentence or for compassionate release is

DENIED.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 4th day of June, 2020



                                          2
